Citation Nr: 9912174	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-45 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
service-connected residuals of right wrist injury with 
limitation of motion.

2.  Entitlement to an increased evaluation for service-
connected cervical spondylosis, secondary to an old fracture 
of C5, with right C8 radiculopathy and decreased use of the 
right hand, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1951 to July 1971.

This case initially came to the Board of Veterans' Appeal 
(Board) on appeal from a January 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  The Board remanded this case for additional 
development in July 1996.  Following compliance, the RO 
continued the denial of the veteran's increased rating claims 
by rating decision and supplemental statement of the case 
issued in December 1998.  This case has been returned to the 
Board for appropriate disposition.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal on the 
following matters.

2.  The veteran's right hand is his major hand.

3.  The veteran's service-connected right wrist injury, as 
shown by recent VA examination, is primarily manifested by 
dorsiflexion limited to 66 degrees, with palmar flexion 
limited to 78 degrees, radial deviation limited to 19 degrees 
and ulnar deviation limited to 43 degrees, due to pain on 
motion.

4.  The veteran's disability of the cervical spine is 
manifested by degenerative changes in the cervical cord with 
fusion at the C5-6 level, with a 50 percent range of motion 
of the cervical spine and muscle spasms, as well as muscle 
atrophy, weakness and parethesias of the right upper 
extremity.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for service-connected residuals of right wrist injury 
with limitation of motion are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, Diagnostic Code 5215 (1998).

2.  The schedular criteria for a 60 percent disability 
rating, but no more, for cervical spondylosis, secondary to 
an old fracture of C5, with right C8 radiculopathy and 
decreased use of the right hand, are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, Diagnostic Codes 
5293, 8512, 8612, 8712 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to a compensable 
disability rating for 
service-connected residuals of right wrist injury with 
limitation of motion and a disability rating in excess of 40 
percent for his cervical spine disorder are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  Claim that conditions have become more 
severe are well grounded where the conditions were previously 
service-connected and rated, and the claimant subsequently 
asserts that higher rating are justified due to an increase 
in severity since the original ratings.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1998).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition. 

Only one hand is to be considered major.  Left-handedness for 
the purpose of a major rating will be confirmed by the 
evidence of others, or by proper tests.  Often the 
handwriting before and after severe injury may be convincing 
evidence.  38 C.F.R. 4.69 (1998).  As indicated in recent 
examinations, the veteran's right hand is his major hand.

According to the applicable criteria, a maximum 10 percent 
schedular rating is warranted for limitation of motion of the 
wrist characterized by either dorsiflexion of less than 15 
degrees or palmar flexion limited in line with forearm.  This 
10 percent rating applies to both the major and minor wrist.  
38 C.F.R. Part 4, Diagnostic Code 5215 (1998).

A 40 percent evaluation is also warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (1998).

Disability in the field of neurological disorders is 
ordinarily rated in proportion to the impairment of motor, 
sensory, or mental function.  In rating peripheral nerve 
injuries and their residuals, attention is to be given to the 
site and character of the injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (1998).  The applicable peripheral nerve 
diagnostic code in this case is 8512 which provides the 
following: complete paralysis of the lower radicular group; 
all intrinsic muscles of hand, and some or all of flexors of 
wrist and fingers, paralyzed (substantial loss of use of 
hand) is evaluated as 70 percent in the major extremity.  
Severe incomplete paralysis of the major extremity warrants a 
50 percent rating.  Moderate incomplete paralysis is 
evaluated as 40 percent disabling for the major extremity.  
38 C.F.R. Part 4, Diagnostic Codes 8512, 8612, 8712 (1998).

The words "moderate," "severe," "pronounced" and 
"complete" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  In evaluating the veteran's 
service-connected disability, the Board is cognizant of its 
responsibilities under the Schedule for Rating Disabilities.  
38 C.F.R. § 4.71 et seq. (1998).

The veteran was granted service connection for residuals of a 
right wrist injury in 1971, and the noncompensable rating has 
been in effect since that time.  The veteran was also granted 
service connection for cervical spondylosis, secondary to an 
old fracture of C5, and assigned a 10 percent disability 
rating.  The veteran was granted an increased disability 
rating to 20 percent by rating decision issued in February 
1988.  He was thereafter granted an increased disability 
rating to 40 percent by rating decision issued in October 
1993.  This 40 percent disability rating has been confirmed 
and continued to date.  Where entitlement to compensation has 
been already established and an increase in disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

A statement from John W. Bacon, M.D., dated in December 1993 
shows findings of atrophy and weakness of both hands and arms 
and limitation of motion of the cervical spine.  J.L. Below, 
D.C., reported treating the veteran from June to December 
1993 for pain and numbness of the right arm and hand and 
extensive atrophy of the right hand.

On September 1996 VA peripheral nerves examination, the 
veteran complained of burning numbness on the medial half of 
his right arm, diffuse right arm weakness and occasional mild 
numbness in the left ulnar distribution in the left hand.  
Motor strength was 4/5 in the right upper extremity (RUE), 
with break-away weakness due to pain, and 5/5 in the left 
upper extremity (LUE).  There was decreased sensation in the 
RUE in peripheral nerve distributions, and reflexes were 1/4 
in the upper extremities, bilaterally.  On hand examination 
right wrist dorsiflexion was to 55 degrees, palmar flexion 
was to 76 degrees, ulnar deviation was to 40 degrees and 
radial deviation was to 19 degrees.  There was a lack of 
grasp in the right middle and ring fingers, and the diagnosis 
was radicular neuropathy affecting the right wrist and hand.

In conjunction with the Board's July 1996 Remand, the veteran 
submitted private medical statements concerning his cervical 
spine disorder.  A May 1997 statement from Dr. Bacon provided 
essentially the same information as in a May 1994 statement 
from him, and these statements indicated, in pertinent part, 
that the veteran had been recently evaluated for continuing 
pain in his neck.  It was noted that he has a long history of 
pain and stiffness in his neck, radiating down his right arm 
to the small and ring fingers, which is aggravated by 
activity.  The veteran also noticed weakness of his grip, and 
that he frequently drops objects.  He also reported 
difficulty with activities requiring fine manipulation.  
Examination of the veteran showed that there was fifty- 
percent range of motion in his cervical spine.  The doctor 
noted that there were muscle spasms present in the cervical 
region.  There was significant interosseus atrophy and 
hypothenar atrophy of the right hand.  There was also 
weakness of the abductor digitorum fundus of the ring and 
small fingers and decreased sensation in the area of the 
ulnar nerve.  There is also weakness of his biceps and 
triceps muscles.  The doctor then opined that the veteran 
manifests a C8 radiculopathy secondary to degenerative disc 
disease in his cervical spine.  It was also indicated that 
there is noticeable loss of intrinsic function of the 
veteran's hand.  

An October 1997 statement from Below Chiropractic Center 
indicated that the veteran was receiving treatment for a 
cervical injury which occurred while serving in the military 
in 1974.  The statement reflected that the veteran had a 
working diagnosis of brachial neuritis, caused by cervical 
subluxation, associated with atrophy of the right hand and 
forearm; complicated by cervical spondylosis of C5-6, 
probable foraminal encroachment of C5-6, and prior 
compression fracture of C-5.  It was further indicated that 
these conditions result in a 50% permanent partial impairment 
of the right hand.

The veteran was last afforded VA examinations for 
compensation and pension (C&P) purposes in June 1998.  On 
special hand, thumb and fingers examination, the veteran was 
noted to have no anatomical defects of the hand.  His thumb 
touched to the fingertips and the fingertips touched to the 
median transverse fold of the palm, perfectly.  Grasping of 
objects was noted to be good on the left hand and a little 
bit weaker on the right.  It was indicated that the veteran 
is right-handed.  The diagnosis was contusion of the cervical 
spine with parethesias in the right hand.  The examiner noted 
that there was no loss of function due to pain.  

On VA special joints examination, the examiner indicated that 
the veteran's pain began when dorsiflexion on the right was 
achieved to 66 degrees, as well as when palmar flexion was 
achieved to 78 degrees, radial deviation was achieved to 19 
degrees and ulnar deviation was achieved to 43 degrees.  The 
diagnosis was no wrist disease found.  On peripheral nerve 
examination, the veteran was noted to be in no acute 
distress.  Evaluation of the head, eyes, ears, nose and 
throat was noted to be atraumatic/normocephalic.  The 
veteran's neck was supple with decreased anterior and 
posterior flexion and extension.  On cranial nerves 
evaluation, there was atrophy of the hands, particularly the 
hand intrinsics.  Tone was normal throughout.  Strength 
testing showed decreased strength in the RUE, particularly in 
the triceps and biceps, which the examiner graded to be 4/5.  
Hand intrinsics were also weak and graded at 4/5.  The 
remainder of the strength examination, that is, the LUE and 
lower extremities was 5/5.  There were no involuntary muscle 
movements noted.  Sensory examination showed decreased 
pinprick and temperature sensation in the RUE.  Coordination 
testing showed that finger-nose-finger, in rapid alternating 
movements, was slow on the right.  Reflexes were brisk 
throughout and graded at 3+.  

The examiner noted that a May 1993 report of EMG nerve 
conduction study, performed at a service department hospital, 
was remarkably abnormal and consistent with cervical 
radiculopathy.  The veteran also had an MRI of the cervical 
spine performed in May 1993, which showed a C5-6 level 
anterior deformity compatible with spondylosis.  The cord 
appeared slightly flattened.  There was also a C6 level 
anterior extradural deformity due to spondylosis.  Thecal sac 
stenosis was indicated, and the sagittal images were 
suggestive of cord compression.  The impression was C5-6 
kyphotic angulation due to compression or wedging of the C5 
vertebral body with disk degeneration.  The examiner further 
noted that the veteran had plain films of the entire spine, 
cervical, thoracic and lumbar, performed in March 1998.  
These films showed, in pertinent part, degenerative changes, 
particularly in the cervical cord, with fusion at the C5-6 
level.  The peripheral nerve examination report shows a 
diagnosis of history of cervical spine fracture with clinical 
findings consistent with myelopathy, as well as RUE 
radiculopathy.  The examiner noted that the weakness in the 
RUE, as well as brisk reflexes throughout and sensory 
abnormalities, could certainly be explained by the cord 
damage or nerve root damage at the C5-6 level.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability rating for service-connected residuals of right 
wrist injury with limitation of motion.  However, it is also 
the finding of the Board the evidence supports an increased 
disability rating to 60, but no more, for cervical 
spondylosis, secondary to an old fracture of C5, with right 
C8 radiculopathy and decreased use of the right hand.

As to his right wrist, the Board observes that the veteran, 
as shown by recent VA examination, does not currently 
manifest any clinical disease of the right wrist.  Although 
the veteran complains of pain on motion, the Board observes 
that his resulting limitation of motion does not meet the 
schedular criteria for a 10 percent disability rating under 
Diagnostic Code 5215.  In every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned where the required residuals are 
not shown.  38 C.F.R. § 4.31 (1998).  As such, it is 
concluded that a compensable disability evaluation under 
Diagnostic Code 5215 is not warranted.

The veteran's complaints of pain in his right wrist do not 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because a preponderance of the medical evidence does not 
substantiate "additional" range-of-motion loss in the right 
wrist due to pain on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination.  
Indeed, his recent 1998 VA examination shows that he had 
essentially normal range of motion of the right wrist; 
dorsiflexion was achieved to 66 degrees, with palmar flexion 
to 78 degrees, radial deviation to 19 degrees and ulnar 
deviation to 43 degrees.  See 38 C.F.R. § 4.71, Plate I 
(1998).  Thus, it cannot be said that the veteran's right 
wrist has "additional" range-of-motion loss under 38 C.F.R. 
§ 4.40 (1998) because the schedular criteria as applied to 
the facts in this case encompass an increased level of 
impairment due in significant part to painful motion.  Here, 
the most recent examination made it clear that there is very 
little loss of motion due to pain since motion was stopped 
when pain began.  On the hand examination it was specifically 
noted that there was no loss of function due to pain.  With 
respect to weakness and incoordination, the 1998 examination 
reports also noted that the veteran was noted to have no 
anatomical defects of the hand.  Grasping of objects was 
noted to be good on the left hand and a little bit weaker on 
the right.  However, weakness and paresthesias of the hand 
have been diagnosed as resulting from the cervical spine 
disability, not the wrist disability.  Therefore, to award 
increased compensation for these symptoms would in effect 
violate the anti-pyramiding provisions under 38 C.F.R. § 4.14 
(1998) because the weakness and paresthesias will be 
considered in rating the cervical spine disability.  
Accordingly, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" in the veteran's right wrist that is caused by pain or 
due to weakness or incoordination.

As to the veteran's cervical spine disorder, the Board 
concludes that his overall disability picture more closely 
approximates the criteria for a 60 percent disability rating 
under Diagnostic Code 5293.  Indeed, the veteran's most 
recent treatment and examination records reflect that his 
cervical spine disorder is manifested by degenerative changes 
in the cervical cord with fusion at the C5-6 level, with a 50 
percent range of motion of the cervical spine and muscle 
spasms, as well as muscle atrophy, weakness and parethesias 
of the right upper extremity.  Consideration has been given 
as to whether the disability meets the criteria for a higher 
disability rating.  Although the veteran is reported to have 
50 percent range of motion of the cervical spine, there is no 
objective evidence of unfavorable ankylosis as to warrant a 
100 percent disability rating under Diagnostic Code 5286.  
The Board further notes that although the private 
chiropractic center estimated a 50 percent permanent partial 
impairment of the right hand, there is no objective evidence 
of loss of use of the right hand as to warrant a 70 percent 
schedular evaluation under Diagnostic Code 5125 or 8512.  
Consequently, no more than a 60 percent disability evaluation 
is justified.


Insofar as the veteran has been afforded the maximum 
schedular evaluation of 60 percent under Diagnostic Code 
5293, which takes in to account characteristic pain, the 
Board notes that consideration of sections 4.40 and 4.45 need 
not be undertaken.  See VAOPGCPREC 36-97 (extending 
consideration of sections 4.40 and 4.45 under the DeLuca 
holding to disabilities rated under Diagnostic Code 5293 
where less than the maximum 60 percent is assigned but the 
rating corresponds to the maximum for limited motion).  The 
Board is bound by precedent opinions issued by VA General 
Counsel.  38 U.S.C.A. § 7104(c) (West 1991).

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1998), 
whether or not they were raised by the veteran. Schafrath, 
supra.  However, for the reasons discussed above, the Board 
concludes that the noncompensable disability rating for the 
veteran's right wrist disability and the 60 percent 
disability rating for his cervical spine disorder adequately 
reflect the levels of impairment pursuant to the schedular 
criteria.  In particular, the Board has given consideration 
to evaluating this disability under different Diagnostic 
Codes.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case." See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5215 for the right wrist disorder and Diagnostic Code 5293 
for the cervical spine disorder are the most appropriate 
schedular criteria for the evaluation of the veteran's 
disabilities.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular evaluations in this case are 
not inadequate.  As fully detailed above, the medical 
evidence reflects that the veteran's right wrist is 
noncompensably disabling and his cervical spine disorder is 
60 percent disabling; however, as the schedular criteria 
provide bases to award increased compensation for either 
disability when the occasion arises, it does not appear that 
the veteran has presents such "exceptional or unusual" 
disability pictures as to render impractical the application 
of the regular schedular standards.


ORDER

An increased disability rating for service-connected 
residuals of right wrist injury with limitation of motion is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 60 percent disability 
rating, but no more, for cervical spondylosis, secondary to 
an old fracture of C5, with right C8 radiculopathy and 
decreased use of the right hand, is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

